UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2127


VALERIE DONNELLY,

                Plaintiff - Appellant,

          v.

C. MCFERRIN SMITH, III,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      Bruce H. Hendricks, District
Judge. (8:15-cv-00737-BHH)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Valerie Donnelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Valerie      Donnelly   appeals       the   district    court’s     order

accepting     the     recommendation     of    the   magistrate    judge     and

dismissing her civil complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) (2012).           We have reviewed the record and

find   no   reversible     error.      Accordingly,     we    affirm   for   the

reasons stated by the district court.                Donnelly v. Smith, No.

8:15-cv-00737-BHH (D.S.C. Aug. 26, 2015).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2